DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 16/314,180, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Note the paragraphs below.

Information Disclosure Statement
Applicant has submitted large amount of Information Disclosure Statements and/or huge amount of references and/or reference(s) which are very hefty.  Where applicants point the Examiner to large reference or references without citing a specific portion or page, the Examiner will not pour over the documents to extract the relevant information,  Ernst Haas Studio, Inc. v. palm Press, Inc. 164 F.3rd 110, 112 (2d Cir. 1999), Winer International Royalty Corp. v. Wang, 202 F3d 1340, 1351 (Fed. Cir. 2000). It is not true, if applicants present an overload of irrelevant or non-probative references, somehow the irrelevancies will add up to relevant evidence, DeSilva v. DiLeonardi, 181 F.3d 865, 867.  Information Disclosure , Shiokawa v. Maienfisch, 56 USPQ2d 1406, 1413 and LeVeen v. Edwards 57 USPQ2d 1406, 1413. With this in mind, the Information Disclosure Statement has been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second session management control function entity; the step of determining, by the access and mobility management function entity, a second session management control function entity in a home public land mobile network (HPLMN) based on the second network slice selection information; the step of sending, by the access and mobility management function entity, a second message to the first session management control function entity, wherein the second message comprises the first information and receiving, by the first session management control function entity, the second message from the access and mobility management function entity; the step of sending, by the first session management control function entity,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.






Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The use of the term FACEBOOK, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.



The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“Fifth message.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.





Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed a second session management control function entity and determining, by the access and mobility management function entity, a second session management control function entity in a home public land mobile network (HPLMN) based on the second network slice selection information.
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed sending, by the access and mobility management function entity, a second message to the first session management control function entity, wherein the second message comprises the first information “[0010] According to a third aspect, an embodiment of this application provides a session establishment method, where the method includes: sending, by a terminal, a first message to an AMF entity, where the first message includes first information, network slice selection information, and indication information, the first information includes information for requesting to establish a PDU session, the network slice selection information is used by the AMF entity to select an SMF entity, and the indication information is used to indicate that the network slice selection information is S-NSSAI in a VPLMN, or is used to indicate that the network slice selection information is S-NSSAI in a HPLMN such that in a PDU session establishment process, the AMF entity accurately determines S-NSSAI, and completes PDU session establishment; and receiving, by the terminal, a second message sent by the AMF entity, where the second message includes second information, and the second information includes PDU session establishment accept information.”
Also, “[0017] Optionally, in a possible implementation, the obtaining, by the AMF entity, a network slice selection policy based on the registration request message may include: sending, by the AMF entity, a first message to a policy control function (PCF) entity, where the first message includes the first parameter; and receiving, by the AMF entity, a second message sent by the PCF entity, where the second message includes the network slice selection policy. 
“[0018] According to a fifth aspect, an embodiment of this application provides a session establishment method, where the method includes: receiving, by an AMF entity, a first message sent by a terminal, where the first message includes first information, first network slice selection information, and second network slice selection information, and the first information includes information for requesting to establish a PDU session; determining, by the AMF entity, a first SMF entity based on the first network slice selection information, and determining a second SMF entity based on the second network slice selection information; and sending, by the AMF entity, a second message to the terminal, where the second message includes second information, and the second information includes PDU session establishment accept information.”
Also, “[0022] According to a sixth aspect, an embodiment of this application provides a session establishment method, where the method includes: receiving, by an AMF entity, a first message sent by a terminal, where the first message includes first information, first network slice selection information, and indication information, the first information includes information for requesting to establish a PDU session, and the indication information is used to indicate that the first network slice selection information is S-NSSAI in a VPLMN, or is used to indicate that the network slice selection information is S-NSSAI in a HPLMN; determining, by the AMF based on the indication information, that the first network slice selection information is the S-NSSAI in the VPLMN or the first network slice selection information is the S-NSSAI in the HPLMN, selecting a first SMF entity based on the first network slice selection information, determining second network slice selection information based on the first network slice selection information and information about a correspondence between VPLMN S-NSSAI and HPLMN S-NSSAI, and selecting a second SMF entity based on the second network slice selection information; and sending, by the AMF entity, a second message to the terminal, where the second message includes second information, and the second information includes PDU session establishment accept information.”
Also, note paragraphs 33, 46, 45, and 49 of the specification.
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed sending, by the first session management control function entity, a third message to the first user plane function entity, wherein the third message comprises the first tunnel information, the second tunnel information, and third tunnel information of the tunnel and the third tunnel message is at a radio access network.  According to the specification, the third message is described as “[0136] S204. The AMF entity sends a third message to the V-SMF entity.


“[0137] The third message includes the PDU session establishment request message and address information of the H-SMF entity. In this embodiment of this application, the third message may be referred to as an N11 message or the like. A specific name of the third message is not limited in this embodiment of this application. 
“[0138] S205. The V-SMF entity determines a V-UPF entity based on the third message, and allocates, to a session that is being established, a first tunnel identifier and first address information that are at a V-UPF end and a second tunnel identifier and second address information that are at the V-UPF end.”
Also, “[0140] The V-SMF entity determines the V-UPF entity based on the PDU session establishment request message in the third message, and allocates the first tunnel identifier and the first address information that are at the V-UPF end and the second tunnel identifier and the second address information that are at the V-UPF end. The V-SMF entity sends a create session message to the V-UPF entity, and the create session message includes information such as a packet detection rule and a reporting rule.”
“[0145] The V-SMF entity sends, based on the address information of the H-SMF entity included in the received third message sent by the AMF entity, the create session request message to the H-SMF entity corresponding to the address information of the H-SMF entity.”
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed receiving, by the access and mobility management function entity, a fourth message from the first session management control function entity, wherein the fourth message indicates that establishment of the protocol data unit session is accepted. According to the specification, the fourth message is described as, “[0152] S210. The AMF entity receives a fourth message. 
“[0153] The fourth message is sent by the V-SMF entity to the AMF entity, and includes PDU session establishment accept information, and the first tunnel identifier and the first address information, namely, the tunnel identifier and the address information that are at the V-UPF end and are of the uplink (from the RAN device to the V-UPF entity) data sending N3 tunnel. Namely, the fourth message includes the tunnel identifier and the address information that are at the V-UPF end and are of the uplink (from the RAN device to the V-UPF entity) data sending N3 tunnel.”
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed sending, by the access and mobility management function entity, a fifth message to the terminal, wherein the fifth message indicates that the establishment of the protocol data unit session is accepted.
The original specification, for the effective filing date June 19, 2017,  fails to support and inadequately describe the now claimed the first session management control function entity is configured to receive a second message
A simple statement such as “Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed.” is sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported. See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. “[MPEP] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.”)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “first message”, “second message”, “third message” and “fourth message” is well defined in the specification, but the claims redefine and/or outright contradict the definition in the specification. Whether the claims do, in fact, set out and circumscribe a particular area with reasonable degree of precision and particularity, definiteness of claim language is analyzed, not in a vacuum, but always in light of the teachings of the prior art and of the In re Cohen, 169 USPQ 45; In re Hammack, 166 USPQ 204; In re Anderson, 176 USPQ 331).  If the scope of the invention sought to be patented cannot be determined from the language of the claims, a second paragraph rejection is appropriate (In re Wiggins, 179 USPQ 421).
Regarding claim 7, there are a first, second, fourth, fifth messages, but no third message. A fifth means constituting number five in a sequence; 5th.  Are there five different messages or only four?  
Because of the numerous rejections under 35 USC §112 rejections, no meaningful comparison to art can be made.




Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645